 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LONNIE DONNELL PERKINS,                           No. 2:18-cv-3156-EFB P
11                       Plaintiff,
12           v.                                         ORDER GRANTING IFP AND SCREENING
                                                        COMPLAINT PURSUANT TO 28 U.S.C.
13    F. HARTWICK, et al.,                              § 1915A
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

17   § 1983, has filed an application for leave to proceed in forma pauperis pursuant to 28 U.S.C.

18   § 1915 (ECF No. 2).

19                                Application to Proceed In Forma Pauperis

20          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

21   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

22   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

23   § 1915(b)(1) and (2).

24                                           Screening Standards

25          Federal courts must engage in a preliminary screening of cases in which prisoners seek

26   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

27   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

28   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
                                                        1
 1   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 2   relief.” Id. § 1915A(b).
 3          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 4   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 5   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 6   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 7   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 8   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 9   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
10   U.S. 662, 679 (2009).
11          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
12   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
13   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
14   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
15   678.
16          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
17   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable for the
19   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
20   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
21   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
22   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
23                                              Screening Order
24          According to the complaint, there was an “incident” at High Desert State Prison on
25   December 7, 2017, where all inmates on the yard were ordered “down” and chemical agents were
26   released. ECF No. 1 at 4. Plaintiff was not involved in the incident and complied with the order
27   to get down. Id. at 4, 6. Defendant Smith, however, directed plaintiff to move away, toward the
28   sideline of the basketball court. Id. at 6. As soon as plaintiff stood up, defendant Hartwick
                                                         2
 1   sprayed plaintiff’s eyes and face without warning. Id. at 6-7. Hartwick then ordered plaintiff to
 2   put his hands behind his back. Id. at 6. Plaintiff told Hartwick that he has a waist-chain chrono
 3   and could not put his hand behind his back because of a shoulder injury (a “frozen” shoulder). Id.
 4   Hartwick ignored plaintiff and forced plaintiff’s right arm behind his back. Id. About an hour
 5   later, Hartwick helped plaintiff up and guided plaintiff to a holding room where his arms were
 6   released from the handcuffs and transferred to waist-chains. Id. at 7. Plaintiff asked if he could
 7   be decontaminated from the chemical spay and Hartwick told him he had to wait until he was
 8   interviewed, as he was a possible witness. Id. at 6-7. Plaintiff had to wait about two hours before
 9   being decontaminated. Id. at 7.
10             On June 20, 2018, plaintiff had right shoulder replacement surgery. Id. The surgeon
11   discovered that plaintiff’s rights shoulder was partially dislocated with a fracture. Id.
12             Plaintiff claims that Hartwick used excessive force by spraying him in the face with the
13   chemical agent and forcing his right hand behind his back to be handcuffed. Liberally construed,
14   plaintiff’s allegations state a potentially cognizable Eighth Amendment deliberate
15   indifference/excessive force claim against Hartwick.
16             Plaintiff also claims that Smith, as a supervisor, showed deliberate indifference by doing
17   “nothing to terminate the series of acts by his subordinates which defendant knew or should have
18   reasonably known would cause others to inflict constitutional injuries.” ECF No. 1 at 12. To the
19   extent plaintiff is alleging that Smith failed to intervene during the encounter between plaintiff
20   and Hartwick, he fails to state a claim through such vague and conclusory allegations. See
21   Farmer v. Brennan, 511 U.S. 825, 837 (1994) (holding that deliberate indifference requires not
22   only an objective risk of harm, but also a subjective awareness of that harm).
23             Plaintiff also alleges that numerous officers failed to report “anything involving the
24   plaintiff or the incident,” to further a “code of silence” among correctional officers at High Desert
25   State Prison. Id. at 12-15. However, it is not clear how any officer’s failure to report the
26   encounter between plaintiff and Hartwick resulted in any violation of plaintiff’s constitutional
27   rights.
28   /////
                                                          3
 1          Plaintiff also alleges that numerous defendants retaliated against him after he filed a staff
 2   complaint concerning Hartwick’s use of force. Id. at 8-10. Plaintiff filed the staff complaint on
 3   December 14, 2017. ECF No. 1 at 6. On January 9, 2018, Hartwick issued a rules violation
 4   report against plaintiff, falsely alleging that plaintiff had obstructed a peace officer during the
 5   December 7, 2017 incident on the yard. Id. at 8. Plaintiff was found guilty of the violation. Id.
 6   However, there is no allegation that Hartwick or any of the other defendants alleged to have
 7   retaliated were aware that plaintiff had filed the staff complaint. Generally speaking, a retaliation
 8   claim cannot rest on the logical fallacy of post hoc, ergo propter hoc, literally, “after this,
 9   therefore because of this.” See Huskey v. City of San Jose, 204 F.3d 893, 899 (9th Cir. 2000). In
10   any amended complaint, plaintiff must allege facts showing that each defendant was aware of the
11   staff complaint, and that the staff complaint was “the ‘substantial’ or ‘motivating’ factor” behind
12   their allegedly adverse actions. See Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009).
13          Plaintiff may either proceed with his Eighth Amendment claim against Hartwick only or
14   he may amend his complaint to attempt to assert additional claims against the other named
15   defendants. He may not, however, change the nature of this suit by alleging new, unrelated
16   claims. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Moreover, plaintiff is not obligated
17   to amend his complaint.
18                                              Leave to Amend
19          Any amended complaint must identify as a defendant only persons who personally
20   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
21   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
22   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
23   legally required to do that causes the alleged deprivation). Plaintiff is not obligated to file an
24   amended complaint.
25          Any amended complaint must be written or typed so that it so that it is complete in itself
26   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
27   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
28   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
                                                         4
 1   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 2   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 3   1967)).
 4             The court cautions plaintiff that failure to comply with the Federal Rules of Civil
 5   Procedure, this court’s Local Rules, or any court order may result in this action being dismissed.
 6   See E.D. Cal. L.R. 110.
 7                                                 Conclusion
 8             Accordingly, it is ORDERED that:
 9             1.     Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted.
10             2.     Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
11                    in accordance with the notice to the California Department of Corrections and
12                    Rehabilitation filed concurrently herewith.
13             3.     Plaintiff’s complaint alleges, for screening purposes, a viable Eighth Amendment
14                    deliberate indifference/excessive force claim against defendant Hartwick.
15             4.     All other claims are dismissed with leave to amend within 30 days from the date of
16                    service of this order. Plaintiff is not obligated to amend his complaint.
17             5.     Within thirty days plaintiff shall return the notice below advising the court whether
18                    he elects to proceed with the cognizable claim or file an amended complaint. If
19                    the former option is selected and returned, the court will enter an order directing
20                    service at that time;
21             6.     Failure to comply with any part of this this order may result in dismissal of this
22                    action.
23   DATED: March 10, 2020.
24

25

26

27

28
                                                         5
 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LONNIE DONNELL PERKINS,                            No. 2:18-cv-3156-EFB P
11                         Plaintiff,
12             v.                                        NOTICE OF SUBMISSION OF
                                                         DOCUMENTS
13    F. HARTWICK, et al.,
14                         Defendants
15

16            In accordance with the court’s Screening Order, plaintiff hereby elects to:
17

18
              (1) ______     proceed only with Eighth Amendment deliberate indifference/excessive
19
              force claim against defendant Hartwick;
20

21
     OR
22
              (2) ______     delay serving any defendant and files an amended complaint.
23

24
                                                            _________________________________
25
                                                                           Plaintiff
26
     Dated:
27

28
                                                        6
